         Case 1:19-cv-03170-DLC Document 214 Filed 05/24/20 Page 1 of 1
                                                      MATTHEW L. SCHWARTZ
                                                      Tel.: (212) 303-3646
                                                      E-mail: mlschwartz@bsfllp.com
                                                      May 24, 2020
BY ECF

Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

       Re:     Kingstown Capital Mgmt., L.P., v. Radovan Vitek,
               No. 19 Civ. 3170 (DLC) (JLC)

Dear Judge Cote:

        We represent the plaintiffs in the above-referenced case. On Friday, plaintiffs timely filed
an opposition to the motions to dismiss filed by defendants Tomáš David, René Foltán, and Petr
Sekanina [ECF No. 211]. As we did in responding to the previously-filed motions by the other
defendants [ECF No. 178 at 1 n.1], rather than submit numerous opposition briefs, we filed a single
combined brief addressing the motions. The first opposition responded to 245 pages of defense
briefing; the second opposition brief responded to 50 pages of defense briefing.

       Although no defendant had objected when Plaintiff’s first opposition brief was filed,
yesterday we received an e-mail from counsel for Foltán objecting to the opposition, which counsel
characterized as a “50-page brief respond[ing] to Defendant Foltán’s 25-page motion to dismiss,”
which counsel argued “is contrary to [Your Honor]’s rules and individual practices.” Counsel
asked that we remove the opposition and agree to file a new one, on a schedule to be determined.

        Plaintiffs respectfully submit that filing a single, combined opposition brief of up to 50
pages in response to two separate motions to dismiss, collectively spanning 50 pages, is both
consistent with the Court’s rules and far more efficient than filing multiple briefs. However, to
the extent that leave of Court is required, Plaintiffs respectfully request that the Court accept
Plaintiffs’ brief as filed. We are of course happy to discuss with Foltán’s counsel whether he
believes he may need more time or pages in reply, as the Court previously granted the first-moving
defendants without objection, and as we have told Foltán’s counsel. [ECF Nos. 190 (two-week
extension to file reply); 198 (extensions for various defendants to file replies of up to 40 pages in
length)].

       Thank you for your consideration.

                                                      Respectfully,

                                                       /s/ Matthew L. Schwartz
                                                      Matthew L. Schwartz
                                                      BOIES SCHILLER FLEXNER LLP
                                                      55 Hudson Yards
                                                      New York, New York 10001
